Opinion filed April 16, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-14-00049-CV
                                   __________

                   KEITH RUSSELL JUDD, Appellant
                               V.
                  KAREN Y. COREY-STEELE, Appellee


                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                      Trial Court Cause No. CC2-20,222


                        MEMORANDUM OPINION
       Keith Russell Judd, Appellant, filed a petition for divorce in Ector County
Court at Law No. 2 in which he claimed that he was married to Karen Y. Corey-
Steele. The trial court declared that no marriage then existed, or had ever existed,
between Appellant and Corey-Steele. The trial court denied Appellant’s requested
relief, entered a final order, and dismissed the case with prejudice. Appellant
asserts that the trial court lacked subject-matter jurisdiction and denied him due
process of law but that the trial court had in rem jurisdiction. Appellant has also
requested mandamus relief. Because Appellant’s arguments lack any merit and are
frivolous, we affirm.
                        I. Background Facts and Procedural History
        In 1998, Appellant was convicted for a crime that he committed against
Corey-Steele; Corey-Steele testified against him at his trial.                         Appellant was
convicted for that offense and sentenced to confinement for seventeen and one-half
years. While incarcerated, Appellant has repeatedly attempted to divorce Corey-
Steele, with whom he claims to have had a common law marriage.1 Corey-Steele
has continuously and unambiguously denied that any marriage ever existed
between her and Appellant; moreover, she has been legally married to another man
for the past ten years.
        Appellant originally filed for divorce in 1997 in district court in Ector
County in Cause No. C-103,828; the trial court entered an order that no marriage
had ever existed and dismissed that case. Appellant appealed that order nine years

        1
         Appellant has filed, during that seventeen-year time span, seven appeals to this Court concerning
protective orders that Corey-Steele filed against him and his attempts to divorce Corey-Steele; this court
dismissed each case for lack of jurisdiction or for failure to adhere to mandatory rules of procedure. See
Judd v. Corey-Steele, No. 11-09-00079-CV, 2009 WL 1709003 (Tex. App.—Eastland June 18, 2009, no
pet.) (mem. op.); Judd v. Corey-Steele, No. 11-09-00133-CV, 2009 WL 1424553 (Tex. App.—Eastland
May 21, 2009, no pet.) (mem. op.); Judd v. Corey-Steele, No. 11-09-00002-CV, 2009 WL 481733 (Tex.
App.—Eastland Feb. 26, 2009, pet. denied) (mem. op.); Judd v. Corey-Steele, No. 11-09-00001-CV, 2009
WL 223839 (Tex. App.—Eastland Jan. 30, 2009, no pet.) (mem. op.); Judd v. Corey-Steele, No. 11-08-
00237-CV, 2008 WL 4356227 (Tex. App.—Eastland Sept. 25, 2008, no pet.) (mem. op.); Judd v. Corey-
Steele, No. 11-07-00003-CV, 2007 WL 431324 (Tex. App.—Eastland Feb. 8, 2007, pet. denied) (mem.
op.); Judd v. Corey-Steele, No. 11-06-00287-CV, 2006 WL 3239378 (Tex. App.—Eastland Nov. 9, 2006,
pet. denied) (mem. op.).

        In addition, Judd has filed more than 748 cases in various federal courts in Texas and other states
on a variety of matters, which has prompted several federal courts to note that he is a vexatious litigant.
See Judd v. U.S. Att’y Gen., No. 2:10-CV-00382-JAW, 2011 WL 1374034, at *3–4 (D. Maine Apr. 12,
2011) (“As such, in accordance with Cok v. Family Court of Rhode Island, the Court CAUTIONS Mr.
Judd and places him on NOTICE that filing restrictions ‘may be in the offing.’ 985 F.2d 32, 35 (1st Cir.
1993)”.); see also Judd v. U.S. Dist. Ct. W.D. Tex., 528 U.S. 5, 5–6 (1999); Judd v. Fox, 289 F. App’x
795 (5th Cir. 2008); In re Judd, 240 F. App’x 981, 982 (3rd Cir. 2007); Judd v. United States, No. 05-
5289, 2006 WL 1565084, at *1 (D.C. Cir. Feb. 14, 2006); Judd v. United States, No. 06-10172-PBS,
2010 WL 1904869, at *1 (D. Mass. May 5, 2010).

         We note that, although this court does not have the jurisdiction to declare a person a vexatious
litigant, the trial court does have the ability to do so, upon a motion by a party or sua sponte, under
Section 11.051 and Section 11.054 of the Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. &
REM. CODE ANN. § 11.051 (West 2002), § 11.054 (West Supp. 2014).

                                                    2
later, and this court dismissed the appeal for want of jurisdiction because the notice
of appeal was not timely filed. In 2008, Appellant again filed for divorce in the
County Court at Law No. 2, in Ector County, in Cause No. CC2-20,222. Later
still, he again filed for divorce, this time in district court in Bowie County.
Without knowing of Appellant’s pending suit in Ector County and with
Appellant’s filing of mandamus petitions in the Texarkana Court of Appeals,2 the
Bowie County district court found Corey-Steele in default and granted Appellant’s
petition for a divorce. Appellant then attempted to enforce that order in his Ector
County suit.
       Appellant requested a hearing in the Ector County suit, and at the hearing,
Corey-Steele appeared pro se, while Appellant did not attend. The trial court ruled
a short time after the hearing that no marriage between Appellant and Corey-Steele
ever existed, either ceremonially or at common law, and it issued a “Final Order on
Petition for Divorce and Order of Dismissal.” Appellant filed a motion to reinstate
the case, which was overruled by operation of law, and then filed this appeal.
                                     II. Issues Presented
       Appellant claims in his first two issues that (1) he was denied due process
when he was not allowed to attend the hearing in person and (2) in light of the
Bowie County order, Ector County courts lacked subject-matter jurisdiction over
the divorce issue and, therefore, entered a void order. Appellant then asserts in his
remaining two issues respectively that the Ector County Court at Law had subject-
matter jurisdiction over the disposition of alleged marital community property and
that this court should have granted his mandamus relief.                     We will address
Appellant’s issues on subject-matter jurisdiction first.

       2
         In re Judd, No. 06-13-00042-CV, 2013 WL 2146439, at *1 (Tex. App.—Texarkana May 15,
2013, orig. proceeding) (mem. op); In re Judd, 391 S.W.3d 561, 563 (Tex. App.—Texarkana 2013, orig.
proceeding); In re Judd, No. 06-13-00007-CV, 2013 WL 487007, at *1 (Tex. App.—Texarkana Feb. 8,
2013, orig. proceeding) (mem. op.).
                                                3
                                    III. Analysis
      A. Issues Two and Three: Subject-Matter Jurisdiction
      A court can adjudicate a divorce if four initial requirements are met: (1) the
suit is brought in the proper court within the county; (2) the court has subject-
matter jurisdiction over the marriage; (3) the court has in rem jurisdiction over the
alleged marital property; and (4) the court has personal jurisdiction over the
parties. See TEX. FAM. CODE ANN. §§ 6.301, 6.302, 6.308 (West 2006) (proper
county in which to bring suit; personal jurisdiction); TEX. CONST. art. V, § 8
(district court’s subject-matter jurisdiction); Heth v. Heth, 661 S.W.2d 303, 304–05
(Tex. App.—Fort Worth 1983, writ dism’d) (in rem jurisdiction); see also
Dawson-Austin v. Austin, 968 S.W.2d 319, 324 (Tex. 1998) (personal jurisdiction).
Because Appellant only challenges subject-matter jurisdiction, we will address
only that element.
      Jurisdiction describes the power of a court, under the constitution and laws,
to determine the merits of an action between the parties and to render judgment.
Ysasaga v. Nationwide Mut. Ins. Co., 279 S.W.3d 858, 864 (Tex. App.—Dallas
2009, pet. denied); see also Univ. of Tex. Sw. Med. Ctr. v. Loutzenhiser, 140
S.W.3d 351, 359 (Tex. 2004). “District court jurisdiction consists of exclusive,
appellate, and original jurisdiction of all actions, proceedings, and remedies, except
in cases where exclusive, appellate, or original jurisdiction may be conferred by
this Constitution or other law on some other court, tribunal, or administrative
body.” TEX. CONST. art. V, § 8. The district court may hear and determine any
cause that is cognizable by courts of law or equity and may grant any relief that
could be granted by either courts of law or equity. TEX. GOV’T CODE ANN.
§ 24.008 (West 2004); see Thomas v. Long, 207 S.W.3d 334, 340 (Tex. 2006).
District courts generally have subject-matter jurisdiction to grant a divorce
between a man and a woman alleged to have been married, but the court may not
                                          4
determine conservatorship of children or divide property if the court lacks personal
jurisdiction over one of the parties. Hoffman v. Hoffman, 821 S.W.2d 3, 5 (Tex.
App.—Fort Worth 1992, no writ). But statutory county courts at law also have
concurrent jurisdiction with the district court over civil proceedings as provided by
law. See GOV’T § 25.0003 (West Supp. 2014).
      And the court in which suit is first filed generally acquires dominant
jurisdiction to the exclusion of other coordinate courts. Wyatt v. Shaw Plumbing
Co., 760 S.W.2d 245, 248 (Tex. 1988); Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex.
1974); V.D. Anderson Co. v. Young, 101 S.W.2d 798, 800 (Tex. 1937). Appellant
has presented no evidence that he filed the Bowie County case first. In fact,
Appellant filed his divorce petition in Ector County first, and all parties necessary
to the resolution of the subject matter of the suit were before that court. Therefore,
the Ector County court acquired dominant subject-matter jurisdiction.             See
Grimes v. Harris, 695 S.W.2d 648, 651 (Tex. App.—Dallas 1985, no writ).
      Appellant argues in his reply brief that a “party may be estopped from
asserting the dominant jurisdiction of the first court by a variety of conduct,
including representing to a second court that it has jurisdiction.”       But it was
Appellant who filed suit in Ector County and then later improperly attempted to
invoke the jurisdiction of the district court in Bowie County. See Grimes, 695
S.W.2d at 651; see also Brown v. Brown, 566 S.W.2d 378, 380 (Tex. Civ. App.—
Corpus Christi 1978, no writ). Because the county court at law in Ector County
had dominant jurisdiction and because it found that there was no marriage, we
need not address Appellant’s issue of division of marital property. We overrule
Appellant’s second and third issues.
      B. Issue One: Due Process
      Appellant claims that, even though he neither moved for a bench warrant nor
requested an appearance by alternate means, he was denied due process because he
                                          5
was not allowed to attend the hearing in Ector County in person. Litigants cannot
be denied access to the courts simply because they are inmates. See Hudson v.
Palmer, 468 U.S. 517, 523 (1984). However, inmates do not have an absolute
right to appear in person at every court proceeding. In re Z.L.T., 124 S.W.3d 163,
165 (Tex. 2003). “A prisoner in Texas has a constitutional right of access to the
courts, but only a qualified right to appear personally at a civil proceeding.”
Dodd v. Dodd, 17 S.W.3d 714, 717 (Tex. App.—Houston [1st Dist.] 2000, no
pet.). “The inmate’s right of access to the courts must be weighed against the
protection of our correctional system’s integrity.” Ringer v. Kimball, 274 S.W.3d
865, 867–68 (Tex. App.—Fort Worth 2008, no pet.) (citing Z.L.T., 124 S.W.3d at
165).
        A court may allow an inmate to appear by telephone, affidavit, or other
effective means. In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.—San Antonio
1998, orig. proceeding). “[T]he term ‘hearing’ does not necessarily contemplate
either a personal appearance before the court or an oral presentation to the court.”
Martin v. Martin, Martin & Richards, Inc., 989 S.W.2d 357, 359 (Tex. 1998).
Prior to the hearing in this case, Appellant filed a written appearance but did not
request a bench warrant or an appearance by alternate means; Appellant also did
not outline in his written appearance why his physical presence in court was
required. A trial court does not have a duty to independently inquire into the
necessity of an inmate’s appearance. In re G.M.S., No. 10-08-00131-CV, 2008
WL 4816616, at *2 (Tex. App.—Waco Nov. 5, 2008, no pet.) (mem. op.) (citing
Z.L.T., 124 S.W.3d at 166).
        In addition, a party’s due process rights are safeguarded when he is provided
notice and an opportunity to be heard. Chandler v. Hendrick Mem’l Hosp., Inc.,
317 S.W.2d 248, 250–52 (Tex. Civ. App.—Eastland 1958, writ ref’d n.r.e.).
Appellant filed what he called a “Written Appearance For Hearing” that contained
                                          6
facts, arguments, and authorities in support of his position that the district court in
Bowie County had jurisdiction to grant him a divorce. The trial court noted the
filing and reviewed the pleadings and evidence filed by Appellant. It is undisputed
that Appellant received notice and had an opportunity to be heard. Therefore, the
trial court did not abuse its discretion when it held a hearing without Appellant
being physically present. See G.M.S., 2008 WL 4816616, at *2 (citing Z.L.T., 124
S.W.3d at 166). We overrule Appellant’s first issue.
       C. Issue Four: Mandamus
       Appellant, in a supplemental brief, requests that this court grant mandamus
relief and order the trial court to rule on his motion to reinstate. Mandamus is an
original proceeding, separate and apart from an appeal. TEX. R. APP. P. 52.1.
Appellant cannot petition for mandamus in this appeal. Id.; see In re Kelleher, 999
S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig. proceeding).                             We overrule
Appellant’s final issue.3
                                     IV. This Court’s Ruling
       We affirm the order of the trial court.


                                                               PER CURIAM


April 16, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




       3
         We note that, prior to filing his supplemental brief in this cause, Appellant filed an original
proceeding in this court in Cause No. 11-14-00103-CV. In that proceeding, Appellant requested, as he
does in his supplemental brief in the present appeal, that this court issue mandamus and order the trial
court to rule on Appellant’s motion to reinstate. On April 24, 2014, we denied Appellant’s request for
mandamus relief in Cause No. 11-14-00103-CV.
                                                   7